Citation Nr: 1543689	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney




ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Procedurally, in June 2008 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2008 decision as to the issues of entitlement to service connection for sinusitis and bronchitis and remanded the matter for additional development.  The Board denied the claim again in the March 2009 decision and in a November 2009 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the March 2009 Board decision.  The case was returned to the Board and denied again in the June 2010 Board decision.  The Board decision found the Veteran's chronic sinusitis and bronchitis did not manifest during active service nor did it develop as a result of an event, injury or disease during active service.

Thereafter, in December 2011, the Veteran filed a claim to reopen the denied claims of entitlement to service connection for sinusitis and bronchitis based on new and material evidence.

The issues of entitlement to service connection for sinusitis and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Evidence added to the record since the June 2010 final Board decision denying the Veteran service connection for sinusitis is considered new and material.  There is a reasonable possibility of substantiating the claim.

2.  Evidence added to the record since the June 2010 final Board decision denying the Veteran service connection for bronchitis is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2010 Board decision that denied service connection for sinusitis and bronchitis is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the June 2010 Board decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence received subsequent to the June 2010 Board decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for bronchitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in March 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Merits

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the June 2010 Board decision, service connection was denied for sinusitis and bronchitis because although the Veteran was treated for sinusitis, bronchitis, and sinusitis/bronchitis during military service, the disorders were not shown to be chronic or related to any current diagnoses.  The Veteran did not file an appeal with the Court, nor did he submit any new and material evidence regarding the claims within one year of notification to him of the June 2010 decision.  He filed a claim to reopen in December 2011.

Following the June 2010 Board decision, the Veteran submitted an independent medical evaluation in May 2012, from Dr. G.W. dated December 2008, which provided the opinion that the Veteran's described symptoms are consistent with chronic sinusitis and began after an injury suffered while playing basketball in the mid 1980's, while he was in service.  Secondly, Dr. G.W. indicated the Veteran did not have any symptoms prior to the basketball injury and presently he continues to suffer from this sinus condition.  

Additionally, the Veteran submitted an April 2012 statement from Dr. T.D. who has been treating the Veteran since December 2011.  Dr. T.D. stated the Veteran has symptomatic nasal obstruction and is noted to have septal deviation and inferior turbinate hypertrophy.  He also has a long-standing history of chronic sinus problems.  Dr. T.D. indicated he would be performing surgery on the Veteran for his deviated septum, inferior turbinate hypertrophy and chronic sinusitis in May 2012 and feels his condition has been ongoing since active duty military.  The condition has continued with multiple sinus infections per year and a long standing history of nasal obstruction.

The Board finds the December 2008 statement from Dr. G.W. and the April 2012 statement from Dr. T.D. are considered new and material evidence, as they provide evidence of a possible causal relationship between the Veteran's chronic sinusitis/bronchitis with his service.  Because the service treatment records reflect inservice treatment for both disorders simultaneously, the Board is reopening both claims.  Accordingly, the Board concludes that the June 2010 Board decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for sinusitis is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for bronchitis is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In light of the medical opinions from Dr. G.W. dated December 2008 and Dr. T.D. dated April 2012, which both indicate the Veteran has a long standing history of chronic sinus problems, including sinusitis and bronchitis, along with notations of treatment while in-service, the Board finds a medical opinion is necessary to determine whether a causal connection exists between the Veteran's chronic sinusitis and bronchitis with the identified basketball injury in the 1980's while in service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination with an appropriate expert for sinusitis and bronchitis.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Provide all present diagnoses related to the Veteran's long standing history of chronic sinus problems and related to bronchitis.

   b.  Provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic sinusitis and bronchitis were caused by his active service or are otherwise related thereto.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


